DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 2/7/2022.  As directed by the amendment, claims 1 has been amended.  Claims 12-16 are cancelled and Claims 1-11, 17-18 are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knight US 6140442 (hereinafter Knight) in view of Chen CN101445972 (herein after Chen), Dugan US 2005/0039836 (herein after Dugan) and Liao US 20180002839 (WO 2016105539 A1) (herein after Liao ‘839).

Regarding claim 1, Knight discloses a woven elastic fabric (Col 10 lines 46-61 and Col 11, lines 43-45) an elastic fabric (Abstract, Col. 3, lines 6-12) with easy set and shape enhanced property (Col 9, lines 61-67, Col. 10, lines 1-3), said elastic fabric (Col. 11, lines 27-31, 59-63 and Col. 12, lines 1-5) comprising nonelastic fibers (Col. 9, lines 31-37, Col. 11, lines 27-31),  elastic fibers (Col. 3, lines 6-12, Col. 11, lines 27-31), and low-melt fibers (Col. 11, lines 59-63, Col. 12, lines 1-5);  wherein the low-melt fiber comprises a low melt polymer selected from the group consisting of polyester, polyamide, polyolefin and polypropylene (Abstract, Col. Lines 24-35). 
 
However Knight is silent to the melting temperature of the low-melt fiber is between about 60°C to 200°C, and the content of low-melt fibers is no less than 0.5 % and no higher than 55% of the fabric weight, and wherein the elastic fiber is an elastoester fiber, spandex, or a polyester bi-component filament.  

Chen discloses the melting temperature of the low-melt fiber is between about 60°C to 200°C (paragraphs 1 -5 of Chen).

Knight is analogous art to the claimed invention as it relates to fabrics having elastic properties.  Chen is analogous art to the claimed invention in that it provides the melting range for the low melt fiber.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the melting temperature of the low-melt fiber of Knight, with low-melt fiber having a melting temperature range, as taught by Chen in order to provide the fiber or fabric with good dimensional stability and to shape the finished garment.  The modification would be a simple modification to obtain predictable results, to provide the fibers or fabric with good dimensional stability, and to better shape the finished garment.

However Knight and Chen are silent to the content of low-melt fibers is no less than 0.5 % and no higher than 55% of the fabric weight.

Dugan discloses the content of low-melt fibers is no less than 0.5 % and no higher than 55% of the fabric weight (paragraph 0018, 0044, 0045).

Dugan is analogous art to the claimed invention in that it provides the content of low-melt fibers is no less than 0.5 % and no higher than 55% of the fabric weight.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the content of low-melt fibers of Knight and Chen, being no less than 0.5 % and no higher than 55% of the fabric weight, as taught by Dugan in order to ensure good dimensional stability, and a shape stabilized finished garment.  The modification of the fiber weight would be a simple modification of one known element for another to obtain predictable results, creating fabrics having low shrinkage, good anti-elastane slippage and anti-laddering and anti-curling performance.

However Knight, Chen, and Dugan do not disclose wherein said woven fabric comprises dual core spun yarn with said nonelastic fiber as a sheath and said elastic fiber and said low-melt fiber as a core.

Liao ‘839 discloses wherein said woven fabric comprises dual core spun yarn (Example 9, paragraph 0140, 0039, 0045 and 0065) with said nonelastic fiber (paragraph 0140 - cotton) as a sheath (paragraph 0140) and said elastic fiber (paragraph 0140 and 0141) and said low-melt fiber as a core (paragraph 0140 and 0141).

Liao ‘839  is analogous art to the claimed invention in that it provides a woven fabric comprising dual core spun yarn with said nonelastic fiber as a sheath and said elastic fiber and said low-melt fiber as a core.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the fabric of Knight, Chen, and Dugan with dual core spun yarns having a nonelastic fiber as a sheath and an elastic fiber and low-melt fiber as the core, as taught by Liao ‘839 in order to form a fabric having varied fibers with differing properties and molding capabilities creating a fabric with easy setting capabilities and improved stretch and recovery capabilities within specific regions of the apparel item.
Regarding claim 2, the modified fabric of the combined references discloses said low-melt fiber is a filament from 10 denier to 450 denier (paragraphs 1-5 of Chen).
Regarding claim 3, the modified fabric of the combined references discloses said low-melt fiber is a staple fiber with denier from 0.5 denier to 10 denier (paragraphs 1-5 of Chen).
Regarding claim 4, the modified fabric of the combined references discloses said low-melt fiber is monopolymer (Paragraph 0005 of Chen).
Regarding claim 5, the modified fabric of the combined references discloses said low-melt fiber is bi-component (Abstract of Dugan).
Regarding claim 6, the modified fabric of the combined references discloses said low-melt fiber is bi-component filament with sheath core structure (paragraphs 0001- 0005 of Chen), wherein the sheath comprises low-melt polymer (paragraph 0005 of Chen), the filament denier is higher than 10 denier, but no higher than 450 denier (paragraphs 1-5 of Chen).
Regarding claim 7, the modified fabric of the combined references discloses the melting temperature of low-melt fiber is about 100°C to about 185°C (paragraphs 1 - 5 of Chen).
Regarding claim 8, the modified fabric of the combined references discloses said fabric comprises of spandex elastic fiber (paragraph 0032 of Liao’839).
Regarding claim 9, the modified fabric of the combined references discloses said elastic fiber is polyester bi-component elastic fiber (paragraph 0032, claim 9 of Liao’839).
Regarding claim 10, the modified fabric of the combined references discloses said fabric is heat set at the temperature lower than 180°C (paragraph 0013, 0035 and 0052 of Dugan).
Regarding claim 11, the modified fabric of the combined references discloses said fabric has a construction selected from the group consisting of woven, circular knit, warp knit, sock and seamless structure (paragraph 0001 of Dugan).
Regarding claim 17, the modified fabric of the combined references discloses said fabric is a hosiery  comprised of said nonelastic fiber (Col. 9, lines 31-37, Col. 11, lines 27-31 of Knight), elastic fiber (Abstract, Col. 3, lines 6-12 of Knight) and said low-melt fiber (Col. 11, lines 59-63, Col. 12, lines 1-5 of Knight).
Regarding claim 18, the modified fabric of the combined references discloses said elastic fabric (Abstract, Col. 3, lines 6-12 of Knight) exhibits durability (Example 38 of Knight), abrasion resistance, wrinkle resistance, anti-elastane slippage, anti-laddering and running, and anti-curving (Example 38 of Knight).
Arguments
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732